DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Restriction
The examiner has withdrawn the restriction requirement in view of applicant’s amendments and remarks filed on 11/03/2020.  Accordingly claims 1-7 and 11-20 are pending and examined below.  Claims 8-10 have been cancelled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim 1, 3-5, 11, 13-15, 18 and 19 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Centonza et al. (WO 2017/135859 A1, hereinafter “Centonza”).
As to claim 1:
(see Figs. 9, 10 and 13), comprising: 
receiving, by a user equipment (UE), a paging message from an access network device (“The wireless device receives a paging request from the RAN node 12”; pg. 26 lines 30-35  “radio network node 12 may be a radio access network node such as radio network controller or an access point such as a wireless local area network (WLAN) access point or an Access Point Station (AP STA), an access controller, a base station”; pg. 16 lines 3-8; see also Figs. 9, 10 and 13); 
determining, by the UE, a core network entity to which the paging message belongs in a plurality of core network entities serving the UE (“the wireless device 10 to identify the network and the core network node 19 in the network which has transmitted the paging request”; see pg. 26 line 30 - pg. 27 line 10; “a User Equipment (UE) and/or a wireless terminals, communicate via one or more Access Networks (AN), e.g. 30 RAN, to one or more CNs”; Fig. 9; pg. 15 lines 28-30; pg. 16 lines 14-15; see also Figs. 10 and 13); and 
establishing, by the UE, a data connection to the core network entity to which the paging message belongs (“establishing a connection to a communication network 1”; see pg. 26 lines 11-12; pg. 28 lines 1-5; element 1004 of Fig. 10 and element 1305 of Fig. 13; “The wireless device 10 transmits a response to the RAN node 12. 20 The response comprises the network ID of the first network indicated in the paging request, the core network node ID for the core network node 19 indicated in the paging request and the wireless device identity of the wireless device 10. By including the network ID as well as the core network ID in the response, the RAN node 12 is able to determine which core network node 19 is the receiving node for the response, even if two 25 core network nodes 19, 20 in two separate networks would have the same core network node ID”; pg. 27 lines 19-34 and pg. 28 lines 1-4; see also Figs. 9, 10 and 13).
As to claim 3:
Centonza further discloses wherein the paging message carries identification information, and the identification information is used to determine the core network entity to which the paging message belongs (“The paging request comprises an indication of a network identity, ID, of the network associated with the core network node 19 transmitting the paging request, a core network node ID identifying the first core network node 19 and the wireless device identity of the wireless device 10. This allows the wireless device 10 to identify the network and the core network node 19 in the network which has transmitted the paging request”; pg. 26 line 32 - pg. 27 line 10; see also Figs. 9, 10 and 13 that apply similar concept).  
As to claim 4:
Centonza further discloses wherein the identification information comprises type identification information of the core network entity to which the paging message belongs (“The paging request comprises an indication of a network identity, ID, of the network associated with the core network node 19 transmitting the paging request, a core network node ID identifying the first core network node 19 and the wireless device identity of the wireless device 10. This allows the wireless device 10 to identify the network and the core network node 19 in the network which has transmitted the paging request. When the first network comprises partitioned sets of functionalities each belonging to a network slice, the paging request may further indicate the first network slice paging 5 the wireless device 10.”; pg. 26 line 32 - pg. 27 line 10; see also Figs. 9, 10 and 13 that apply similar concept; note: slice ID also used).  
As to claim 5:
(“The paging request comprises an indication of a network identity, ID, of the network associated with the core network node 19 transmitting the paging request, a core network node ID identifying the first core network node 19 and the wireless device identity of the wireless device 10. This allows the wireless device 10 to identify the network and the core network node 19 in the network which has transmitted the paging request”; pg. 26 line 32 - pg. 27 line 10; see also Figs. 9, 10 and 13 that apply similar concept).   
As to claim 11:
Centonza discloses a message identification apparatus (UE 10; see Figs. 9, 10, 13 and 20), comprising: 
a memory to store instructions (memory with instructions; Fig. 20; pg. 37 line 30 - pg. 38 line 9 and pg. 38 lines 17-34); and 
a processor to execute the instructions to configure (processor executing instructions; Fig. 20; pg. 36 line 30-31; and pg. 38 lines 1-9 and 17-34)  the message identification apparatus (UE 10; see Figs. 9, 10, 13 and 20) to: 
receive a paging message from an access network device (“The wireless device receives a paging request from the RAN node 12”; pg. 26 lines 30-35  “radio network node 12 may be a radio access network node such as radio network controller or an access point such as a wireless local area network (WLAN) access point or an Access Point Station (AP STA), an access controller, a base station”; pg. 16 lines 3-8; see also Figs. 9, 10 and 13); 
determine a core network entity to which the paging message belongs in a plurality of core network entities serving the message identification apparatus (“the wireless device 10 to identify the network and the core network node 19 in the network which has transmitted the paging request”; see pg. 26 line 30 - pg. 27 line 10; “a User Equipment (UE) and/or a wireless terminals, communicate via one or more Access Networks (AN), e.g. 30 RAN, to one or more CNs”; Fig. 9; pg. 15 lines 28-30; pg. 16 lines 14-15; see also Figs. 10 and 13); and
 establish a data connection to the core network entity to which the paging message belongs (“establishing a connection to a communication network 1”; see pg. 26 lines 11-12; pg. 28 lines 1-5; element 1004 of Fig. 10 and element 1305 of Fig. 13; “The wireless device 10 transmits a response to the RAN node 12. 20 The response comprises the network ID of the first network indicated in the paging request, the core network node ID for the core network node 19 indicated in the paging request and the wireless device identity of the wireless device 10. By including the network ID as well as the core network ID in the response, the RAN node 12 is able to determine which core network node 19 is the receiving node for the response, even if two 25 core network nodes 19, 20 in two separate networks would have the same core network node ID”; pg. 27 lines 19-34 and pg. 28 lines 1-4; see also Figs. 9, 10 and 13). 
As to claim 13:
Centonza further discloses wherein the paging message carries identification information, and the identification information is used to determine the core network entity to which the paging message belongs (“The paging request comprises an indication of a network identity, ID, of the network associated with the core network node 19 transmitting the paging request, a core network node ID identifying the first core network node 19 and the wireless device identity of the wireless device 10. This allows the wireless device 10 to identify the network and the core network node 19 in the network which has transmitted the paging request”; pg. 26 line 32 - pg. 27 line 10; see also Figs. 9, 10 and 13 that apply similar concept).  
As to claim 14:
Centonza further discloses wherein the identification information comprises type identification information of the core network entity to which the paging message belongs (“The paging request comprises an indication of a network identity, ID, of the network associated with the core network node 19 transmitting the paging request, a core network node ID identifying the first core network node 19 and the wireless device identity of the wireless device 10. This allows the wireless device 10 to identify the network and the core network node 19 in the network which has transmitted the paging request. When the first network comprises partitioned sets of functionalities each belonging to a network slice, the paging request may further indicate the first network slice paging the wireless device 10.”; pg. 26 line 32 - pg. 27 line 10; see also Figs. 9, 10 and 13 that apply similar concept; note: slice ID also used).  
As to claim 15:
Centonza further discloses wherein the identification information comprises device identification information of the message identification apparatus in the core network entity to which the paging message belongs (“The paging request comprises an indication of a network identity, ID, of the network associated with the core network node 19 transmitting the paging request, a core network node ID identifying the first core network node 19 and the wireless device identity of the wireless device 10. This allows the wireless device 10 to identify the network and the core network node 19 in the network which has transmitted the paging request”; pg. 26 line 32 - pg. 27 line 10; see also Figs. 9, 10 and 13 that apply similar concept).    
As to claim 18:
Centonza discloses a system (see Figs. 9-11 and 13), comprising: 
(UE 10; see Figs. 9-11 and 13); and 
an access network device (RAN node 12; see Figs. 9 and 11; “radio network node 12 may be a radio access network node such as radio network controller or an access point such as a wireless local area network (WLAN) access point or an Access Point Station (AP STA), an access controller, a base station”; pg. 16 lines 3-8;), 
wherein the UE (UE 10; see Figs. 9, 10 and 13) is configured to:  receive a paging message from the access network device (“The wireless device receives a paging request from the RAN node 12”; pg. 26 lines 30-35  “radio network node 12 may be a radio access network node such as radio network controller or an access point such as a wireless local area network (WLAN) access point or an Access Point Station (AP STA), an access controller, a base station”; pg. 16 lines 3-8; see also Figs. 9, 10 and 13);  
determine a core network entity to which the paging message belongs in a plurality of core network entities serving the UE (“the wireless device 10 to identify the network and the core network node 19 in the network which has transmitted the paging request”; see pg. 26 line 30 - pg. 27 line 10; “a User Equipment (UE) and/or a wireless terminals, communicate via one or more Access Networks (AN), e.g. 30 RAN, to one or more CNs”; Fig. 9; pg. 15 lines 28-30; pg. 16 lines 14-15; see also Figs. 10 and 13); and 
establish a data connection to the core network entity to which the paging message belongs (“establishing a connection to a communication network 1”; see pg. 26 lines 11-12; pg. 28 lines 1-5; element 1004 of Fig. 10 and element 1305 of Fig. 13; “The wireless device 10 transmits a response to the RAN node 12. 20 The response comprises the network ID of the first network indicated in the paging request, the core network node ID for the core network node 19 indicated in the paging request and the wireless device identity of the wireless device 10. By including the network ID as well as the core network ID in the response, the RAN node 12 is able to determine which core network node 19 is the receiving node for the response, even if two 25 core network nodes 19, 20 in two separate networks would have the same core network node ID”; pg. 27 lines 19-34 and pg. 28 lines 1-4; see also Figs. 9, 10 and 13); Page 4 of 7Reply to Requirement for RestrictionU.S. Application No. 16/369,344 November 3, 2020Attorney Docket No. HW743724 
 	wherein the access network device (RAN node 12; see Figs. 9-11 and 13)  is configured to: 
send the paging message to the UE (“The wireless device receives a paging request from the RAN node 12”; pg. 26 lines 30-35  “radio network node 12 may be a radio access network node such as radio network controller or an access point such as a wireless local area network (WLAN) access point or an Access Point Station (AP STA), an access controller, a base station”; pg. 16 lines 3-8; see also Figs. 9-11 and 13); 
 receive an NAS message from the UE based on the paging message (“The wireless device 10 may respond to the paging message by sending a RRC paging response to the RAN node 12. The response comprises the received PLMN-ID of the network paging the wireless device 10, the S-TMSI indicating the MMEC of the core network node 19 paging the wireless device 10 and a NAS-Protocol Data Unit (PDU)”; pg. 20 lines 11-34; see element 1004 of Fig. 10; pg. 19 lines 3-6); 
determine a core network entity to which the NAS message belongs in the plurality of core network entities of the access network device (“Action 1005: The RAN node 12 may determine the receiving core network node based on the network ID and the core network node ID received in the paging response from the wireless device 10. Action 1006: The RAN node 12 may further transmit an initial setup message, such as a S1AP Initial UE message, to the determined core network node 19. The initial setup message comprises the S-TMSI and the NAS-PDU”; pg. 20 lines 22-30; “The radio network node 12 may communicate with both the CN1 and the CN2”; pg. 16 lines 14-15; see Figs. 9-11); and  
send the NAS message to the core network entity to which the NAS message belongs (“Action 1005: The RAN node 12 may determine the receiving core network node based on the network ID and the core network node ID received in the paging response from the wireless device 10. Action 1006: The RAN node 12 may further transmit an initial setup message, such as a S1AP Initial UE message, to the determined core network node 19. The initial setup message comprises the S-TMSI and the NAS-PDU”; pg. 20 lines 22-30; Figs. 9-11).
As to claim 19: 
Centonza further discloses wherein the access network device is further configured to: 
receive, from the UE, a radio resource control (RRC) message for transferring the NAS message (RAN 12 receives from UE 10 RRC paging response with NAS-PDU; see element 1004; Fig. 10 and 14), wherein the RRC message comprises a type identifier of the core network entity to which the NAS message belongs (“The response comprises the received PLMN-ID of the network paging the wireless device 10, the S-TMSI indicating the MMEC of the core network node 19 paging the wireless device 10 and a NAS-Protocol Data Unit (PDU). When the core network node 19 is serving several slices, the response message may further comprise the slice identification, such as the slice ID, of the network slice transmitting the paging message.”; pg. 20 line 11-17 “The wireless device 10 transmits a RRC Connection Setup Complete (RRCConnSetupComp) message to the RAN node 12 comprising an indication of the selected network, such as a PLMN-ID, an indication of the network slice, such as a slice ID, supporting the wireless device 10 in the selected network and the NAS-PDU”; pg. 29 lines 14-17); and 
(“The combination of the parameters <PLMN ID> <S-TMSI> <Slice ID> allows the RAN node 12 to unequivocally identify a single network device and the slice for which the UE is paged”; pg. 23 lines 7-9; “may determine the receiving core network node based on the network ID and the core network node ID received in the paging response from the wireless device 10”see Figs. 10-14 that apply similar concept; note NAS-PDU transmitted in 1006; similarly Fig. 14 element 1406, note Slice ID also used in determination).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Centonza (WO 2017/135859 A1) in view of Watfa et al. (US 2010/0296421 A1, hereinafter “Watfa”).
As to claim 2:  
Centonza discloses the invention set forth above.  Centonza further discloses the plurality of core network entities (see at least Figs. 7-9 and pg. 15 line 16 – pg. 17 line 35), but does not explicitly disclose wherein the plurality of core network entities are located in different network standards.  
(see Figs. 1-2; [0040]-[0044]; [0054]-[0056]; [0005]).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Watfa into Centonza’s system/method as it would allow the plurality of core network entities to be located in different network standards.   Such combination would have been obvious as the references are from analogous art where a motivation would have been to provide both packet switched service and non-packet switched service as well as to differentiate between messages without overloading the signaling or the system requirements, thereby increasing user experience/satisfaction (Watfa; [0003]; [0007]).
As to claim 12:
Centonza discloses the invention set forth above.  Centonza further discloses the plurality of core network entities (see at least Figs. 7-9 and pg. 15 line 16 – pg. 17 line 35), but does not explicitly disclose wherein the plurality of core network entities are located in different network standards.  
	However, Watfa discloses the plurality of core network entities are located in different network standards (see Figs. 1-2; [0040]-[0044]; [0054]-[0056]; [0005]).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Watfa into Centonza’s system/method as it would allow the plurality of core network entities to be located in different network standards.   Such combination would have been obvious as the references are from analogous art where a motivation would have been to provide both packet switched service and non-packet switched service as well as to differentiate between messages without overloading the signaling (Watfa; [0003]; [0007]).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Centonza (WO 2017/135859 A1) in view of Lee et al. (US 2014/0099912 A1, hereinafter “Lee”).
As to claim 7:   
Centonza discloses the invention set forth above.  Centonza further discloses wherein the establishing, by the UE, a data connection to the core network entity to which the paging message belongs (“establishing a connection to a communication network 1”; see pg. 26 lines 11-12; pg. 28 lines 1-5; element 1004 of Fig. 10 and element 1305 of Fig. 13; “The wireless device 10 transmits a response to the RAN node 12. 20 The response comprises the network ID of the first network indicated in the paging request, the core network node ID for the core network node 19 indicated in the paging request and the wireless device identity of the wireless device 10. By including the network ID as well as the core network ID in the response, the RAN node 12 is able to determine which core network node 19 is the receiving node for the response, even if two 25 core network nodes 19, 20 in two separate networks would have the same core network node ID”; pg. 27 lines 19-34 and pg. 28 lines 1-4; see also Figs. 9, 10 and 13 see also element 1402) comprises: 
sending, by the UE, the NAS message to the core network entity to which the paging message belongs (“determining the core network node to which NAS PDUs are to be forwarded”; pg. 28 lines 31-32 see also element 1004 and 1404 NAS-PDU; “routing of a NAS message to the NAS instance associated with the slice instance in the network that triggered paging, when a paging message is received by the wireless device”; pg. 19 lines 5-6), but does 
However, Lee discloses sending, by the UE , the paging message to a non-access stratum (NAS) to which the paging message belongs (“If the received paging message includes a UE identity, the RRC layer of the UE delivers the UE identity included in the paging message to the NAS layer of the UE”; see element 7; Fig. 6 also Fig. 2B [0036]; [0081]); 
receiving, by the UE, an NAS message from the NAS (“If the received paging message includes the UE identity, the NAS layer of the UE instructs the RRC layer of the UE to transmit an RRC connection request”; see element 8; Fig. 6 also Fig. 2B [0036]; [0081]); and 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee into Centonza’s system/method as it would allow sending, by the UE, the paging message to a non-access stratum (NAS) to which the paging message belongs and  receiving, by the UE, an NAS message from the NAS.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to reduce resource waste (Lee; [0069]). 
 As to claim 17: 
Centonza discloses the invention set forth above.  Centonza further discloses wherein the processor further executes the instructions to configure the message identification apparatus to (processor executing instructions; Fig. 20; pg. 36 line 30-31; and pg. 38 lines 1-9 and 17-34):  
send the NAS message to the core network entity to which the paging message belongs (“determining the core network node to which NAS PDUs are to be forwarded”; pg. 28 lines 31-32 see also element 1004 and 1404 NAS-PDU; “routing of a NAS message to the NAS instance associated with the slice instance in the network that triggered paging, when a paging message is received by the wireless device”; pg. 19 lines 5-6), but does not explicitly disclose to send the paging message to a non-access stratum (NAS) to which the paging message belongs; 
receive an NAS message from the NAS.
However, Lee discloses to send the paging message to a non-access stratum (NAS) to which the paging message belongs (“If the received paging message includes a UE identity, the RRC layer of the UE delivers the UE identity included in the paging message to the NAS layer of the UE”; see element 7; Fig. 6 also Fig. 2B [0036]; [0081]); 
receive an NAS message from the NAS (“If the received paging message includes the UE identity, the NAS layer of the UE instructs the RRC layer of the UE to transmit an RRC connection request”; see element 8; Fig. 6 also Fig. 2B [0036]; [0081]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee into Centonza’s system/method as it would allow to send the paging message to a non-access stratum (NAS) to which the paging message belongs and receive an NAS message from the NAS.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to reduce resource waste (Lee; [0069]). 
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Centonza (WO 2017/135859 A1) in view of Burbidge et al. (US 2016/0135141 A1, hereinafter “Burbidge”).
As to claim 6:  
Centonza discloses the invention set forth above, but does not explicitly disclose wherein the identification information comprises a time-frequency resource corresponding to the core network entity to which the paging message belongs.  
(“the UE to determine whether a paging message transmitted by the eNB is being transmitted using a legacy paging procedure, in which each paging message is singular, or an EC paging procedure, in which paging messages are to be combined. One manner of determining which type of procedure is being used, as noted above, is through the use of P-RNTI. In one embodiment, the legacy P-RNTI may be used for both the legacy paging procedure and the EC paging procedure. In this case, the P-RNTI may be transmitted by the eNB using a specific PRB in a specific region (e.g., frequency) and/or subframe, allowing the UE to determine which paging procedure is being used by the location (time and frequency) of the P-RNTI. The specific PRB used may or may not include a PRB used for legacy paging”; [0045]).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Burbidge into Centonza’s system/method as it would allow the identification information comprises a time-frequency resource corresponding to the core network entity to which the paging message belongs.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to be able to distinguish different paging procedures in addition to reducing resource collision, thereby improving on such system (Burbidge; Abstract; [0039]-[0040]).
 As to claim 16:
Centonza discloses the invention set forth above, but does not explicitly disclose wherein the identification information comprises a time-frequency resource corresponding to the core network entity to which the paging message belongs.  
(“the UE to determine whether a paging message transmitted by the eNB is being transmitted using a legacy paging procedure, in which each paging message is singular, or an EC paging procedure, in which paging messages are to be combined. One manner of determining which type of procedure is being used, as noted above, is through the use of P-RNTI. In one embodiment, the legacy P-RNTI may be used for both the legacy paging procedure and the EC paging procedure. In this case, the P-RNTI may be transmitted by the eNB using a specific PRB in a specific region (e.g., frequency) and/or subframe, allowing the UE to determine which paging procedure is being used by the location (time and frequency) of the P-RNTI. The specific PRB used may or may not include a PRB used for legacy paging”; [0045]).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Burbidge into Centonza’s system/method as it would allow the identification information comprises a time-frequency resource corresponding to the core network entity to which the paging message belongs.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to be able to distinguish different paging procedures in addition to reducing resource collision, thereby improving on such system (Burbidge; Abstract; [0039]-[0040]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Centonza (WO 2017/135859 A1) in view of Chang et al. (US 2018/0249513 A1, hereinafter “Chang”).
As to claim 20:   
(RAN node 12; see Figs. 9-11 and 13) is further configured to: 
receive a radio resource control (RRC) message for transferring the NAS message (RAN 12 receives from UE 10 RRC paging response with NAS-PDU; see element 1004; Fig. 10 and element 1404 of Fig. 14), and determine a [slice] used when the RRC message is transferred (“The combination of the parameters <PLMN ID> <S-TMSI> <Slice ID> allows the RAN node 12 to unequivocally identify a single network device and the slice for which the UE is paged”; pg. 23 lines 7-9; pg. 7 lines 3-12, pg. 17; lines 13-19 lines 25-30; pg. 34 line 14-17; see also Figs. 10 and 14; note: determine slice/slice ID (i.e., logical/virtual)); and 
determine, based on a mapping relationship between the [slice] and a core network entity, the core network entity corresponding to the [slice] (“The combination of the parameters <PLMN ID> <S-TMSI> <Slice ID> allows the RAN node 12 to unequivocally identify a single network device and the slice for which the UE is paged”; pg. 23 lines 7-9; pg. 7 lines 3-12, pg. 17; lines 13-19 lines 25-30; pg. 34 line 14-17; see also Figs. 10 and 14; note: determine slice/slice ID (i.e., logical/virtual) and core network entity of slice/slice ID).
Centonza does not explicitly disclose the slice corresponds to logical channel.
However, Chang discloses the slice corresponds to logical channel (one or more logical channels may be mapped to network slice; see [0050]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chang into Centonza as it would allow the slice to correspond to a logical channel.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to efficiently support various devices and services (Chang; [0010]; [0018]; [0050]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250.  The examiner can normally be reached on M-F 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MARIELA VIDAL CARPIO/Examiner, Art Unit 2476